UNITED STATES COURT OF APPEALS
Filed 9/19/96
                                     TENTH CIRCUIT



 FELIX SCOTT JR.,

          Petitioner-Appellant,

              v.                                             No. 95-6270
                                                       (D.C. No. CIV-95-272-A)
 LARRY A. FIELDS; ATTORNEY                                   (W.D. Okla.)
 GENERAL OF THE STATE OF
 OKLAHOMA,

          Respondents-Appellees.




                                  ORDER AND JUDGMENT*



Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

      Petitioner Felix Scott, appearing pro se, filed a petition for writ of habeas corpus



      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
pursuant to 28 U.S.C. § 2254. The district court dismissed the petition, but granted his

application for a certificate of probable cause. After reviewing petitioner's appellate

pleadings and the record on appeal, we affirm.

       Petitioner pled guilty in 1972 to robbery with firearms after former conviction of a

felony and was sentenced to 20 years' imprisonment. He did not file a direct appeal. In

1985, he filed a petition for writ of habeas corpus in Oklahoma district court, and the

petition was denied. Applications for post-conviction relief were denied in 1985 and in

1988. In 1989, he filed a petition for writ of habeas corpus in the Oklahoma Court of

Criminal Appeals, which was denied. Petitioner filed a third application for post-

conviction relief. The application was denied in 1989, and the court noted petitioner was

procedurally barred from seeking post-conviction relief on the basis of issues that could

have been raised in his original application. Petitioner appealed to the Oklahoma Court

of Criminal Appeals and the denial was affirmed.

       Petitioner filed this action on February 22, 1995, alleging (1) his equal protection

and due process rights were violated because the sentencing court did not adequately

explain the consequences of his guilty plea; (2) his equal protection and due process

rights were violated because the Oklahoma Department of Corrections (ODC) improperly

aggregated his sentence with several previously-imposed sentences; (3) his constitutional

rights were violated because the ODC improperly withheld gain time credits; (4) his

constitutional rights were violated because the ODC improperly issued a second parole

revocation warrant; and (5) he was denied effective assistance of counsel prior to his

preliminary hearing. The magistrate judge rejected petitioner's claims, concluding most,

if not all, of the claims were procedurally defaulted under Oklahoma law. The district


                                             2
court adopted the magistrate's findings and recommendations and denied the petition for

writ of habeas corpus.

       On appeal, petitioner raises only two of the issues asserted in the district court.1

Specifically, petitioner alleges the ODC improperly aggregated his sentences, thereby

denying him the right to a parole hearing after completion of one-third of each separate

sentence. He also complains the ODC deprived him of gain time benefits, which he

alleges are authorized by Oklahoma statute. Because the record on appeal does not

contain a copy of petitioner's original state application for post-conviction relief or the

order denying that application, we will assume both of these issues were properly raised

and are not procedurally barred.

       We find no merit to petitioner's assertion that the ODC improperly aggregated his

sentences for parole purposes. As we read this argument, petitioner is effectively

asserting he was entitled to parole consideration in the mid- to late-1970's after he had

completed one-third of each of his sentences. Assuming without deciding that

Oklahoma's Forgotten Man Act, 87 O.S. § 332.7, required probation consideration at the

completion of one-third of each sentence, petitioner had no constitutional entitlement to

actually be paroled. Both this court and the Oklahoma Supreme Court have held the state

parole provisions in effect during the time period in question did not create any

constitutionally recognizable expectation of liberty. Shirley v. Chestnut, 603 F. 2d 805,

807 (10th Cir. 1979); Phillips v. Williams, 608 P.2d 1131 (Okla.), cert. denied 449 U.S.

860 (1980). Because an inmate does not have a legitimate claim to parole unless he can

       1
           To the extent petitioner is asserting on appeal the remaining three issues raised before
the district court, we affirm on the grounds set forth by the magistrate judge in his written
findings and recommendation.

                                                  3
establish a liberty interest, Greenholtz v. Inmates of Nebraska Penal and Correctional

Complex, 442 U.S. 1, 7 (1979), petitioner has no basis for asserting he was or is

constitutionally entitled to parole and, therefore, has no basis for asserting his current

confinement is illegal.

       We likewise reject petitioner's argument that he was improperly deprived of gain

time credits. The Oklahoma statute dealing with computation of gain times credits, 57

O.S. § 138, was amended in 1976. Prior to its amendment, "§ 138 provided for pre-

crediting of time credits for work and good conduct as applied against the full term of a

defendant's sentence by the [ODC]." State v. Wood, 624 P.2d 555, 557 (Okla. Crim.

App. 1981). Under this system, "inmates were given a minimum release date based upon

these credits prior to the same being earned," and "[t]he minimum release date was thus

subject to being extended to a later date if the inmate failed to earn the good conduct

credits and work credits upon which it was calculated." Id. With the 1976 amendments,

"the procedure was changed to provide for internal monthly crediting of time after it had

been earned." Id. Although the credits to be earned remained essentially the same as

under the pre-1976 procedure, the new policy "eliminated the necessity of giving an

inmate a minimum release date when he was billed into a penal institution." Id.

       Reviewing the record on appeal in this case, it appears petitioner's sentences were

recomputed after the 1976 amendments. However, the record clearly indicates petitioner

was not disadvantaged. Because he has failed to demonstrate his term of confinement

was increased as a result of the amendments, we affirm the district court's denial of

habeas relief on this issue. See Matter of Sanders, 635 P.2d 1023, 1024 (Okla. Crim.

App. 1981) (rejecting habeas petition on grounds that petitioner failed to demonstrate


                                               4
application of 1976 amendments increased sentence), cert. denied 455 U.S. 1022 (1982).

       We note that on April 24, 1996, while this case was pending on appeal, the

President signed into law the Antiterrorism and Effective Death Penalty Act of 1996, Pub.

L. No. 104-132, 110 Stat. 1214. "We need not determine to what extent the Act's

amendments to federal habeas review govern cases pending when the Act became

effective because we determine that even under the more expansive scope of review prior

to the Act, [petitioner] was not entitled to federal habeas corpus relief." Stone v. Farley,

86 F. 3d 712, 716 n.3 (7th Cir. 1996).

       AFFIRMED. The mandate shall issue forthwith.

                                           Entered for the Court

                                           Mary Beck Briscoe
                                           Circuit Judge




                                              5